Citation Nr: 0011317	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-15 038	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for degenerative changes 
of the cervical spine with radiculopathy.

2. Entitlement to service connection for degenerative changes 
of the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military duty from August 1972 to 
August 1975 and periods of service in the Reserves.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In March 2000, the veteran was afforded a hearing 
before the undersigned Board member. 

A December 1998 rating decision granted the veteran's claim 
for a permanent and total rating for pension purposes.  This 
represents a full grant of the benefits sought as to this 
issue and the Board will confine its consideration to the 
issues as set forth on the title page.  

Furthermore, the Board notes that the veteran filed a claim 
for service connection for dental benefits in April 1988.  In 
June 1988, the RO issued a deferred rating decision that 
routed the matter to the dental clinic.  However, in an 
August 1989 statement to the RO, the veteran inquired as to 
the status of his claim and, in September 1989, another 
deferred rating decision was issued.  In April 1991, the 
veteran again requested information regarding the status of 
his claim for service connection for dental benefits and in a 
statement received in March 1992, requested a hearing on his 
claim.  However, it is unclear if this claim was adjudicated 
or if the RO ever responded to the veteran's request for a 
hearing.  As such, the matter is referred to the RO for 
further clarification and development.


REMAND

The veteran seeks service connection for degenerative changes 
of the cervical and lumbar spines.  In support of his claims, 
he submitted a copy of a September 1998 award letter from the 
Social Security Administration (SSA) indicating that the SSA 
found him to be totally disabled since March 1997 due to 
degenerative disc disease of the cervical spine with 
borderline spinal stenosis with chronic cervical nerve root 
irritation, bilaterally and bilateral chronic S1 nerve root 
irritation.  However, efforts to obtain any records 
pertaining to that award have not been accomplished and 
neither the documentation nor the medical evidence used to 
arrive at a determination is of record.  Under 38 U.S.C.A. § 
5107(a) (West 1991), VA's duty to assist specifically 
includes requesting information from other Federal 
departments or agencies.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  The Board notes that it has been resolved in 
various cases, essentially, that although SSA decisions are 
not controlling for VA purposes, they are pertinent to the 
adjudication of a claim for VA benefits and VA has a duty to 
assist the veteran in gathering such records.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991); Murincsak, supra; Masors 
v. Derwinski, 2 Vet. App. 181 (1992) and Brown v. Derwinski, 
2 Vet. App. 444 (1992).

Therefore, the Board believes the veteran's claims should be 
REMANDED to the RO for the following actions:

1. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any records 
identified by the veteran that are not 
already of record.

2. The RO should contact the Social 
Security Administration and request 
copies of all medical records and 
other pertinent documents that were 
considered in the September 1998 SSA 
determination that awarded the veteran 
disability benefits.  All records 
obtained should be associated with the 
claims file.

3. If, and only if, it is determined that 
the veteran meets the basic criteria 
for submitting well-grounded claims 
for service connection for cervical 
and lumbar disorders, should the RO 
schedule the veteran for a VA 
orthopedic examination to determine 
the nature and extent of any cervical 
and lumbar spine disorders found to be 
present.  All indicated special 
studies deemed necessary should be 
accomplished.  The examiner is 
requested to render an opinion as to 
whether it is at least as likely as 
not that there is a causal 
relationship between the complaints 
and findings noted in service and any 
cervical or lumbar spine disorder 
found to be present.  The examiner 
should also discuss whether there 
could be an intercurrent cause for the 
cervical or lumbar spine disorder, 
such as the veteran's 1997 employment 
accident.  The claims folder, to 
include the service medical records, 
should be made available to the 
examiner prior to the examination, and 
the examiner is asked to indicate in 
the examination report that the folder 
has been reviewed.  A complete 
rationale for all conclusions and 
opinions reached must be provided.

4. Thereafter, the RO should undertake 
any additional development deemed 
necessary and readjudicate the issues 
of entitlement to service connection 
for cervical and lumbar spine 
disorders.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a supplemental statement of the case on 
all issues in appellate status, and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




